

	

		II 

		108th CONGRESS

		2d Session

		S. 2987

		IN THE SENATE OF THE UNITED STATES

		

			November 16, 2004

			Mr. Burns (for himself,

			 Mr. Johnson, Mr. Thomas, Mr.

			 Enzi, and Mr. Dorgan)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To amend the Agricultural Marketing Act of

		  1946 to expand country of origin labeling for certain covered commodities, and

		  for other purposes.

	

	

		

			1.

			Processed food items

			Section 281(2)(B) of the

			 Agricultural Marketing Act of 1946 (7 U.S.C. 1638(2)(B)) is amended by

			 inserting clause (iii), (iv), (v), or (vi) of before

			 subparagraph (A).

		

			2.

			Applicability

			Section 285 of the

			 Agricultural Marketing Act of 1946 (7 U.S.C. 1638d) is amended by striking

			 2006 and inserting 2005.

		

			3.

			Regulations

			

				(a)

				In general

				Not later than 180 days after

			 the date of enactment of this Act, the Secretary of Agriculture shall

			 promulgate such regulations as are necessary to carry out the amendment made by

			 section 1.

			

				(b)

				Final rule

				Nothing in this Act requires

			 the Secretary to delay the publication of final regulations under section

			 284(b) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638c(b)).

			

